Title: Certification of Bills, [8 August 1784]
From: Franklin, Benjamin
To: 



[August 8, 1784]

I do hereby Certify whom it may concern, that the following Certificates of Money, due from the Treasury of the United States of America, to the following Officers, have been by them lodged in my Hands, Viz:—




Dollars


To Major Genl DuPortail,
{
One dated 24 Novr. 1781. for 5,255:


One dated 4 Novr 1783. for 9960:


One dated 4 Novr. 1783 for 3047 58/90ths.


To Col. Gouvion.
{
One dated 24 Novr. 1781. for 3262. 89/90ths.


One dated 4 Nov. 1783 for 1161 24/90ths


One dated 4 Nov. 1783. for 4500.—


To Genl Laumoy
{
One dated 16 Jan 1782 for 3835.—


One dated 4 Nov. 1783. for 6000.—


One dated 4 Nov. 1783. for 2006. 18/19ths



All bearing Interest at 6 per Cent, and signed, by Joseph Nourse, Register, and which are to remain in my Office, or in the Office of the Consul of the said States, until duly exchanged for others.—
Given at Passy this 8th. Day of Augt. 1784

B FranklinMinister Plenipotentiary from theUnited States of America.—

 
Notation by Thomas Jefferson: Copy of Dr. Franklin’s receipt for certificates. These were delivered to me, and by me inclosed to Jas. Millegan (by Mr. Otto) and instead thereof I gave to the parties those I had received from Millegan viz Duportail 15967 15/90 D. Gouvion 7994 84/90 D Laumoy 10,283 33/90 D all dated Nov. 16. 1784
